Citation Nr: 0205021	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of pulmonary sarcoidosis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1971 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service-connection was 
granted for pulmonary sarcoidosis and assigned a 
noncompensable evaluation.  

In June 2001 the Board remanded this matter for further 
development.  In a June 2001 rating decision the RO increased 
the evaluation for pulmonary sarcoidosis to 10 percent.  


FINDING OF FACT

There was no evidence of cor pulmonary, right ventricular 
hypertrophy, pulmonary hypertension, congestive heart 
failure, residual pulmonary embolism, respiratory failure or 
evidence of chronic pulmonary thromboelism.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. Part 4, §§ 4.20, 4.27, 4.97, Diagnostic 
Codes 6600, 6846 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The October 1999 and June 2001 rating decisions, January 2000 
Statement of the Case as well as the June 2001 Supplemental 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded a VA general medical examination in 
April 1998 and respiratory examination in July 1999.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The rating criteria provide two schemes for rating 
sarcoidosis.  The primary scheme provides for a 100 percent 
rating for sarcoidosis manifested by cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A 60 percent rating is 
warranted for pulmonary involvement with persistent high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2001).  Alternatively, the rating criteria 
provide, "rate active disease or residuals as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under specific body system involved."  Id.

Under Diagnostic Code 6600 a 10 percent evaluation is for 
assignment on showing of forced expiratory volume in one 
second (FEV-1) of 71- to 80-percent predicted; or if the 
ratio of the forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) is 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66- to 80-percent predicted.  A 30 percent 
evaluation is for assignment on showing of FEV-1 of 56- to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56- to 65- percent predicted.  A 60 percent 
evaluation requires a FEV-1 of 40- to 55-percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55- 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2001).

An evaluation higher than 10 percent is not warranted under 
Diagnostic Code 6600 or 6848 as there is no active disease or 
residuals.  At the April 1998 VA examination there was normal 
respiratory excursions.  The diagnoses included history of 
biopsy positive sarcoidosis, not treated and history of 
pulmonary tuberculosis, treated.  Although the July 1999 
pulmonary function test results showed that FEV-1 was 47 of 
percent predicted and DLCO (SB) was 49 percent of predicted, 
which correlates to a 60 percent evaluation, the FEV-1/FVC 
was 76 percent predicted, which correlates to a 10 percent 
evaluation under Diagnostic Code 6600.  The impression was 
mixed obstructive and mild restrictive disease.  

Upon physical examination in July 1999 there was no evidence 
of cor pulmonary, right ventricular hypertrophy, pulmonary 
hypertension or congestive heart failure.  There was no 
residual pulmonary embolism, respiratory failure or evidence 
of chronic pulmonary thromboelism.  In view of the foregoing, 
the preponderance of the evidence fails to reveal that the 
service-connected pulmonary sarcoidosis is of such severity 
as to warrant an evaluation in excess of 10 percent.  

The record shows that the RO has expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The Court, has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.


ORDER

An initial evaluation in excess of 10 percent for pulmonary 
sarcoidosis is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

